United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                           Charles R. Fulbruge III
                            No. 05-10006                           Clerk
                          Summary Calendar


CRISTIAN L. CETINA,

                                     Plaintiff-Appellant,

versus

SUPER TARGET; RICK FISHER,

                                     Defendants-Appellees.

                        ----------------------

CRISTIAN L. CETINA,

                                     Plaintiff-Appellant,

versus

SUPER TARGET,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-1475
                      USDC No. 3:04-CV-1497
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Cristian L. Cetina seeks leave to proceed in forma pauperis

(IFP) in his appeal of the dismissal of his civil complaint, in

which he alleged that the defendants violated his rights by

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10006
                                 -2-

discriminating against him on the basis of his mental disability.

To proceed IFP, Cetina must demonstrate financial eligibility and

a nonfrivolous issue for appeal.    FED. R. APP. P. 24(a); Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982).

     Cetina contends that the district court erred in finding

that he is not disabled for purposes of the Americans with

Disabilities Act (ADA) and Title VII of the Civil Rights Act of

1964 (Title VII).    Cetina has asserted that he is mentally

disabled because he suffers from depression and panic disorder.

He submitted a letter from a doctor stating that he is under

treatment for those conditions.    However, Cetina did not allege

facts sufficient to show that he is disabled for purposes of the

ADA and Title VII.    See 42 U.S.C. § 12102(2); 29 C.F.R.

§ 1630.2(i); Waldrip v. General Elec. Co., 325 F.3d 652, 654

(5th Cir. 2003).

     Cetina also contends that the district court erred in

dismissing his Title VII claim because the defendants

discriminated against him based on his race.    We will not

consider this claim, however, as Cetina did not raise any claims

of racial discrimination in the district court.    See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     IT IS ORDERED that Cetina’s motion for leave to proceed IFP

is denied because he has not shown that the district court erred

in finding that his appeal was not taken in good faith.       See

Carson, 689 F.2d at 586.    Cetina’s appeal is frivolous, and it is
                           No. 05-10006
                                -3-

dismissed.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.